Citation Nr: 1451515	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO. 12-02 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1. Entitlement to an initial rating in excess of 10 percent for the service-connected low back strain.

2. Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his father



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to July 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The RO granted an increased rating of 10 percent (after deducting the pre-aggravation 10 percent evaluation from the current 20 percent disability evaluation) in a January 2012 statement of the case for the Veteran's low back disability, effective February 25, 2011. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, entitlement to TDIU was denied in a September 2011 rating decision, which the Veteran did not appeal. See December 2011 Notice of Disagreement (expressing disagreement only with the decision with respect to the low back disability). The Veteran then, during his February 2013 hearing, again indicated that his low back disability and other service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment. As such, the Board finds that the issue of TDIU has been re-raised by the record. 

The Veteran and his father testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2013. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran indicated during his February 2013 hearing that his service connected low back disability had worsened since his July 2011 VA examination. Specifically the Veteran has stated his range of motion has decreased, his pain is worse, and that he has flare-ups and incapacitating episodes. As there is an allegation of an increase in severity of the Veteran's low back disability since his last VA examination, the Board finds it must remand the claim for a new examination to determine the current severity of the low back disability. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. After completion of the foregoing, schedule the Veteran for a VA examination of his lumbar spine. The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should describe the nature and extent of the Veteran's service-connected lumbosacral spine disorder.

The examiner should conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain. These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups. If such information cannot be provided without resorting to speculation, the examiner should explain why.

The examiner should also indicate whether the Veteran has any neurological abnormalities associated with the service-connected lumbar spine disorder.

The examiner should also provide information concerning any functional impairment that results from the service-connected lumbar spine disability that may affect his ability to function and perform tasks in a work setting.

Information should also be provided concerning the functional impairment that results from the service-connected avulsion fracture of the left distal fibula with avulsion of the lateral talofibular ligament and the right thumb sprain that may affect his ability to function and perform tasks in a work setting.  If a separate examination is necessary in order to provide the requested information, such examination should be scheduled.

3. Thereafter, readjudicate the issues on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

